The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      March 6, 2014

                                   No. 04-13-00703-CR

                                  Aaron T. ALVAREZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR12559
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER

      The court reporter’s motion for extension of time to file the reporter’s record is
GRANTED. Time is extended to March 10, 2014. No further extensions will be considered by
the Court.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court